Exhibit 10.27

RESTRICTED STOCK UNIT AGREEMENT

This Agreement (“Agreement”) is entered into effective as of November 4, 2010
(the “Effective Date”), by and between Plains Exploration & Production Company,
a Delaware corporation (the “Company”), and James C. Flores (“Employee”).

WHEREAS, the Company and Employee are parties to the Plains Exploration &
Production Company Amended and Restated Employment Agreement, effective as of
June 9, 2004, and as amended by the Amendment to Plains Exploration & Production
Company Amended and Restated Employment Agreement (the “Amendment”), effective
March 12, 2008 (as amended, the “Employment Agreement”);

WHEREAS, the Amendment sets forth certain terms with respect to a Long-Term
Retention Grant (as defined in the Amendment); and

WHEREAS, the parties wish to modify the terms of the Long-Term Retention Grant
to make the terms consistent with the Company’s other restricted stock unit
agreements in consideration for additional continued services of Employee on
behalf of the Company.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree as of the Effective Date as follows:

 

  1.

In the event of (a) a Change in Control prior to Employee’s termination of
employment, (b) Employee’s termination of employment due to his death or
Disability, or (c) Employee’s termination of employment either by the Company
without Cause or by Employee for Good Reason (each an “Acceleration Event”), all
RSUs not yet credited to Employee’s Account pursuant to the Long-Term Retention
Grant automatically shall be credited to Employee’s Account, and shall be one
hundred percent vested, as of the date of such Acceleration Event (each such
accelerated RSU being an “Accelerated RSU”); provided, however, that in the
event of Employee’s death, an RSU will only be an Accelerated RSU in the event
such RSU would have been credited to Employee’s Account within the five years
following the death of the Employee. Subject to Paragraph 3 below, payment of an
Accelerated RSU shall be paid in a single lump sum as of the business day next
following the Acceleration Event, unless such payment would result in the
additional tax (“Penalty Tax”) provided by Section 409A of the Code, in which
event such payment shall not be made to Employee until the earlier of (i) the
date(s) such Accelerated RSU(s) would otherwise have become payable to Employee
had it instead become vested on the applicable vesting date(s) as provided in
Section 19 of the Amendment or (ii) the date payment can be made without being
subject to such Penalty Tax.

 

  2.

As used herein and in Section 19 of the Amendment, the term “Change in Control”
shall have the meaning assigned in the Company’s 2004 Stock Incentive Plan, 2010
Incentive Award Plan or the successor equity plan under which the above RSU is
granted pursuant to the Long-Term Retention Grant.



--------------------------------------------------------------------------------

  3.

Except as modified by Paragraph 1 above, the provisions of Section 19 of the
Amendment relating to the trust funding, the delay in payment if Employee is a
“specified employee,” and compliance with Section 409A of the Code shall be
applicable to the Accelerated RSUs. Except as modified by Paragraph 2 above, if
the RSUs do not become Accelerated RSUs pursuant to Paragraph 1, all of the
provisions of Section 19, including, without limitation, the requirements that
Employee remain employed on the RSU crediting and RSU vesting dates and the
crediting and vesting acceleration events shall continue to apply to the RSUs
without change.

 

  4.

Notwithstanding anything in the Employment Agreement to the contrary, upon the
vesting and payment of an Accelerated RSU, as the case may be, Employee, in his
sole discretion, shall direct the Company to either (i) withhold (or “net”) from
the Accelerated RSUs such number of Shares otherwise payable to Employee as
required to meet the Company’s required tax withholding obligations under
applicable laws or (ii) pay the Company such amount of money as required to meet
the Company’s required tax withholding obligations. No payment of an Accelerated
RSU shall be made pursuant to this Agreement until Employee has satisfied in
full the Company’s applicable tax withholding requirements with respect to such
event.

 

  5.

Unless otherwise provided, capitalized terms not defined herein shall have the
meanings ascribed to them in the Employment Agreement.

 

  6.

This Agreement shall continue until all obligations of the Company hereunder
have been satisfied in full.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective for all
purposes as of the Effective Date.

 

PLAINS EXPLORATION & PRODUCTION COMPANY By:  

/s/   Winston M. Talbert

 

Winston M. Talbert

 

Executive Vice President & Chief Financial Officer

 

Date: November 4, 2010

 

By:  

/s/   John F. Wombwell

  John F. Wombwell   Executive Vice President & General Counsel  

Date: November 4, 2010

 

EMPLOYEE By:  

/s/   James C. Flores

  James C. Flores  

Date: November 4, 2010

 

 

 

 

3